PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/474,646
Filing Date: 30 Mar 2017
Appellant(s): Goldman, Sachs & Co. LLC



__________________
Hanchel Cheng
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 20, 2022.

(2) Response to Argument
Appellant’s arguments that the 35 USC 101 rejection of record is improper because a, “mobile wireless electronic device, a particular machine, is integral to the claims” (Arguments, pages 18-20) are acknowledged, however they are not persuasive.  Specifically, Appellant’s specification sets forth that, “Although described with reference to personal computers and the Internet, one skilled in the art could apply the principles discussed here to any computing or mobile computing environment. Further, one skilled in the art could apply the principles discussed here to communication mediums beyond the Internet[.]” (paragraph [0052]).  Based on the specification the “mobile wireless electronic device” is not a particular machine integral to the claims, but rather a tool used to perform the actions of the claim, since, “any computing or mobile computing environment” could be used.  Therefore, the rejection is deemed proper.

Appellant’s argument that, “the claimed GUI is indeed a technological improvement to the display of GUIs on a mobile device” because, “presenting financial information in a manner that avoids chards or tables that may conveniently be viewed a desktop but difficult to view on a mobile device” (Arguments, pages 20-22), are acknowledged, however this argument is not commensurate with the scope of the claims or specification.  There is nothing recited in the claims that sets forth any precise manner in which the GUI is displayed or optimized for a mobile device.  Further, paragraph [0052] of the specification sets forth that, “Although described with reference to personal computers and the Internet, one skilled in the art could apply the principles discussed here to any computing or mobile computing environment. Further, one skilled in the art could apply the principles discussed here to communication mediums beyond the Internet.”  Therefore, the claimed GUI is not a technological improvement to the display of GUIs on a mobile device.

Appellant’s arguments that the 35 USC 101 rejection of claims 26 and 27 is improper because they include an editable message and a variable selector bar, “that avoids overlap with the messaging thread,” (Arguments, pages 22-23), are acknowledged, however they are not persuasive.  Specifically, the addition of an editable message and a selector bar do not include any additional elements that integrate the abstract idea into a practical application.  Therefore those limitations are not sufficient to amount to significantly more than the judicial exception when considered individually or as an ordered combination.

Appellant’s arguments regarding the 35 USC 112(a) rejection of record, citing paragraphs [0138-0140] for support, (Arguments, pages 23-24) are acknowledged, however they are not persuasive. While paragraphs [0138-0140] describe various triggers for displaying the GUI and various prompts within the GUI, this is not sufficient to support the claimed recitation of, “responsive to identifying the new transaction: creating, by the system server, instructions to generate a graphical user interface (GUI), on a display of a mobile wireless electronic client device of the user, to preempt the user performing discretionary spending associated with the recurring transaction, the GUI including”.  While there is support in Figures 12 and 24 for a GUI and for, “screen images may be generated by a GUI and displayed” (paragraph [0080]), there is not support for the GUI itself to be created in response to identifying a new transaction.  Therefore, the 35 USC 112(a) rejection of record is proper.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Lindsay Maguire
8/30/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Vincent Millin/
Appeal Practice Specialist

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.